Citation Nr: 1731372	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-13 106		DATE


THE ISSUE

Entitlement to service connection for tinnitus.


ORDER

Service connection for tinnitus is granted.


FINDING OF FACT

Tinnitus is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for direct service connection for tinnitus have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1966 to February 1968 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current tinnitus either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that tinnitus is etiologically related to the Veteran's active service.

The Veteran has a current diagnosis of tinnitus, documented on VA examination in April 2012, and reports that he has had the condition since his exposure to hazardous noise in service.  See, e.g., VA Form 21-526; VA Form 9; February 2017 hearing testimony.  He reports a history of military noise exposure as an officer in charge of a 105 Howitzer artillery battery, and as a forward observer for a tank unit exposed to the firing of guns and other weapons fire.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  His service in an artillery battalion in the Army is documented on his DD Form 214, and significantly, VA has already accepted his in-service exposure to hazardous noise through his award of service connection for hearing loss, as well as in the March 2013 statement of the case.  The Board thus finds the Veteran was exposed to extreme noise in service and had tinnitus during service.   

On the question of whether the Veteran's in-service noise exposure is etiologically related to his current tinnitus, the April 2012 VA examiner opined that the condition was not a symptom of his hearing loss.  The examiner further found the condition was unrelated to service because there was no evidence contemporary with service documenting a complaint of tinnitus, and because the Veteran apparently reported on examination that the condition arose 3-4 years prior.  

The probative value of the VA examiner's opinion is diminished by the internal inconsistency of the report; she provided a positive nexus opinion as to hearing loss based solely on in-service noise exposure with no contemporaneous evidence of hearing loss in service, but did not do so with tinnitus.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent her opinion on tinnitus was founded on the Veteran's statements that his tinnitus had an onset of 3-4 years prior, the Veteran has clarified that he did not intend to state this, and was unaware at the time of the examination that tinnitus was a disorder separate from hearing loss, causing confusion and miscommunication with the examiner.  The remainder of his statements during the appeal have consistently indicated an in-service onset of tinnitus.  In this vein, the examiner failed to consider all of the Veteran's lay statements, and those of his wife, found throughout the claims file establishing the onset of symptoms in service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The Veteran is competent to report experiencing tinnitus during service, and his lay assertions are found to be believable for the purpose of linking the onset of his tinnitus to the exposure to excessive noise levels during active service.

The evidence is in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset in service due to the Veteran's exposure to harmful noise in the artillery battalion.  Furthermore, resolving any doubt in the Veteran's favor, the record shows that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Smith Counsel

Copy mailed to:  [Veterans of Foreign Wars of the United States]















Department of Veterans Affairs


